OFFICE     OF    THE   ATTORNEY      GENERAL     OF   TEXAS

                                   AUSTIN




Honorable Gee. H. She,;urd
Comptroller of Public Acoounte.
bust in, Taxtim
Dear Sir:                                        /
                        Oplnlon No. O-184,             ~ '.



your authority t<J                                     ent or a olalrr,
drawn agalnft *a
or intrurdnoo




pramlume.
                                            Inlon p&o. o-e01 to Dr.
                                            held that a Ilra ln-




                 no renaon to dlrrerentlate the ruling of
          ~e~~a/ee
that oplnlou with the facts prosentcd to uo in your lottar.
.e am enolooin~ a oopy or opinion lie. 04201, above referred
to, and VI@bdibve that the law a8 bx>resaed In that Opinion
is appil0abl0 to the hot8  you relate.

            im are      not horeln dcolarlnc the ;,urpossotar v&loh
L legurtmnt      any    ax?end its contlnient iunda, but in the
Battar of hmur~.nce since the policy or':,tic st.ltehrrebeen
lxproamd  by the Leglsluturo, we do hole thnt in the abtlence
or a 8peoIrIc atisropriatlonfor thtltpurpose,   you are not
lithorlrtd tu is,uc wurranttlfor Lhe jaymant of Lnaur~noe
,pntituapI.

                                 Yourti    very   truly




                                          :do:ris C.
                                                  Assiattrnt